Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on January 25, 2019. 
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The title is objected it to both for a typo (“memeber” should be --member--) and 
for failing to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-2 and 4-6 are objected to because of the following informality: 
In Claims 1-2 and 6, “the leads” should be --the plurality of leads--
In Claims 1-2 and 4-5, “the insulating spacers” should be --the plurality of insulating spacers--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Sorimachi (U.S. Publication No. 2017/0338398; hereinafter “Sorimachi”).
Regarding claim 1, Sorimachi discloses a backing member comprising: a resin body (Figs. 1-18; Figs. 13-14, 50) comprising a lower surface (Figs. 1-18; Figs. 8-9, surface at 30) and an upper surface (Figs. 1-18; Figs. 8-9, surface at 32) opposite to each other (Figs. 8-9); a plurality of leads (Figs. 1-18; Fig. 7, 20) each of which extends (Figs. 8-9) in a first direction (Figs. 8-9, horizontally) from the lower surface (Figs. 1-18; Figs. 8-9, surface at 30) toward (Figs. 8-9) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32), and that are embedded (Fig. 14) at pitches (Figs. 1-18; Figs. 8-9/14, pitches) in the resin body (Figs. 1-18; Figs. 13-14, 50); and a plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) each of which spacers (Figs. 1-18; Figs. 8/13, 40) is provided between adjacent ones (Figs. 1-18; Figs. 8/13, 5) of the leads (Figs. 1-18; Fig. 7, 20) and extends (Fig. 8) in a second direction (Figs. 1-18; Figs. 8-9, vertically) intersecting (Fig. 8) with the first direction (Figs. 1-horizontally), and that contact (Figs. 8-9) the leads (Figs. 1-18; Fig. 7, 20).  
Regarding claim 2, Sorimachi discloses the backing member according to claim 1, wherein: each of the insulating spacers (Figs. 1-18; Figs. 8/13, 40a) comprises a front surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 above) that contacts (Figs. 8-9) corresponding ones (Figs. 1-18; Figs. 8/13, 5) of the leads (Figs. 1-18; Fig. 7, 20), and a back surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 below) that is opposite (Fig. 8) to the front surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 above), and each of the leads (Figs. 1-18; Fig. 7, 20) comprises a convex portion (Figs. 1-18; Fig. 5, 22) that protrudes outward (Figs. 1-18; Fig. 5) in a third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion) to contact (Fig. 6) a corresponding one (Figs. 8-9/14) of the back surfaces (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 below), wherein the third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion) intersects (Figs. 5/8) with the first direction (Figs. 1-18; Figs. 8-9, horizontally) and the second direction (Figs. 1-18; Figs. 8-9, vertically).  
Regarding claim 3, Sorimachi discloses the backing member according to claim 2, wherein each of the convex portions (Figs. 1-18; Fig. 5, 22) is shaped like a circle (Fig. 6) when seen (Fig. 6) from the third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion).  
Regarding claim 4, Sorimachi discloses the backing member according to claim 1, wherein the insulating spacers (Figs. 1-18; Figs. 8/13, 40a) are pitches) in the first direction (Figs. 1-18; Figs. 8-9, horizontally).  
Regarding claim 5, Sorimachi discloses the backing member according to claim 1, wherein the insulating spacers (Figs. 1-18; Figs. 8/13, 40a) are formed of a resin ([0094]).  
Regarding claim 6, Sorimachi discloses an ultrasonic probe comprising: a resin body (Figs. 1-18; Figs. 13-14, 50) comprising a lower surface (Figs. 1-18; Figs. 8-9, surface at 30) and an upper surface (Figs. 1-18; Figs. 8-9, surface at 32) opposite to each other (Figs. 8-9); a plurality of leads (Figs. 1-18; Fig. 7, 20) each of which extends (Figs. 8-9) in a first direction (Figs. 1-18; Figs. 8-9, horizontally) from the lower surface (Figs. 1-18; Figs. 8-9, surface at 30) toward (Figs. 8-9) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32), and that are embedded (Fig. 14) at pitches (Figs. 1-18; Figs. 8-9/14, pitches) in the resin body (Figs. 1-18; Figs. 13-14, 50); a plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) each of which is provided between adjacent ones (Figs. 1-18; Figs. 8/13, 5) of the leads (Figs. 1-18; Fig. 7, 20) and extends (Fig. 8) in a second direction (Figs. 1-18; Figs. 8-9, vertically) intersecting (Fig. 8) with the first direction (Figs. 1-18; Figs. 8-9, horizontally), and that contact (Figs. 8-9) the leads (Figs. 1-18; Fig. 7, 20); and a plurality of piezoelectric elements ([0127]) each of which is arranged on ([0127]) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32) and connected (Figs. 8-9) to a corresponding one ([0127]) of the leads (Figs. 1-18; 20) exposed (Figs. 8-9/14) in the upper surface (Figs. 1-18; Figs. 8-9, surface at 32).
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837